Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT is dated as of June 7, 2017
(this “Amendment”) and is entered into by and among GYP HOLDINGS III CORP., a
Delaware corporation (the “Borrower”), GYP HOLDINGS II CORP., a Delaware
corporation (“Holdings”), CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and as 2017 Incremental First Lien Lender
(as defined below), and, for purposes of Section 12 hereof, each other Loan
Party party hereto.

 

PRELIMINARY STATEMENTS

 

The Borrower, Holdings, the lenders party thereto from time to time (the
“Lenders”), the Administrative Agent and the other parties thereto have entered
into that certain First Lien Credit Agreement, dated as of April 1, 2014 (as
amended by that certain Incremental First Lien Term Commitments Amendment dated
as of September 27, 2016 and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement;” the Credit Agreement, as amended by this Amendment and
as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time after the date hereof, is herein referred
to as the “Amended Credit Agreement”; capitalized terms used (including in the
preamble and preliminary statements hereto) but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement).

 

Pursuant to and in accordance with Section 2.12 of the Credit Agreement, the
Borrower may request from time to time Incremental First Lien Term Commitments. 
The Borrower has notified the Administrative Agent of its request for an
Incremental First Lien Term Commitment in an aggregate principal amount equal to
$577,615,812.50 on the terms set forth in this Amendment.  The Administrative
Agent and the Borrower have determined that the Incremental First Lien Term
Commitments Effective Date with respect to such Incremental First Lien Term
Commitment shall be the Second Amendment Effective Date (as defined below).

 

Pursuant to Section 2.12(d) of the Credit Agreement, an Incremental First Lien
Term Commitments Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.12 of
the Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.                            2017 Incremental First Lien Lender, 2017
Incremental First Lien Term Commitment and 2017 Incremental First Lien Term
Loan.  Pursuant to and in accordance with Section 2.12 of the Credit Agreement
and subject to the satisfaction of the conditions precedent set forth in
Section 3:

 

(a)                                 Credit Suisse AG, as an Incremental First
Lien Lender (in such capacity, the “2017 Incremental First Lien Lender”), hereby
agrees to provide an Incremental First Lien Term Commitment to the Borrower in
an aggregate principal amount equal to $577,615,812.50 (the “2017 Incremental
First Lien Term Commitment”) and to make a

 

--------------------------------------------------------------------------------


 

single term loan in respect thereof (the “2017 Incremental First Lien Term
Loan”) to the Borrower on the Second Amendment Effective Date in an aggregate
principal amount not to exceed the 2017 Incremental First Lien Term Commitment.

 

(b)                                 The Borrower is incurring the 2017
Incremental First Lien Term Commitment pursuant to clause (y) of the second
proviso of Section 2.12(a) of the Credit Agreement.

 

(c)                                  The 2017 Incremental First Lien Term
Commitment and the 2017 Incremental First Lien Term Loan shall constitute an
Incremental First Lien Term Loan Tranche separate from the existing Term Loans
outstanding on the Second Amendment Effective Date immediately prior to giving
effect to this Amendment (the “Existing Term Loans”) and shall have the terms
set forth in Section 1(d).

 

(d)                                 The 2017 Incremental First Lien Term
Commitment and the 2017 Incremental First Lien Term Loan shall have the
following terms:

 

(i)                                     Subject to the terms and conditions set
forth herein, the 2017 Incremental First Lien Lender agrees to make a 2017
Incremental First Lien Term Loan to the Borrower on the Second Amendment
Effective Date in an amount not to exceed the 2017 Incremental First Lien Term
Commitment.  Amounts borrowed under this Section 1(d)(i) and subsequently repaid
or prepaid may not be reborrowed.  The 2017 Incremental First Lien Term Loan may
be a Base Rate Loan or a Eurodollar Rate Loan as provided in the Amended Credit
Agreement.  The 2017 Incremental First Lien Term Commitment shall be
automatically and permanently reduced to zero after the making of the Borrowing
of the 2017 Incremental First Lien Term Loan on the Second Amendment Effective
Date.

 

(ii)                                  The 2017 Incremental First Lien Term Loan
shall (A) mature on the Maturity Date set forth in the Amended Credit Agreement,
(B) be repaid as set forth in Section 2.05(a) of the Amended Credit Agreement,
(C) share in any prepayments and be subject to a premium in connection with a
Repricing Transaction, in each case, as set forth in Section 2.03 of the Amended
Credit Agreement, (D) be borrowed as a Eurodollar Rate Loan with an Interest
Period ending on July 31, 2017 (in accordance with the last sentence of the
definition of Interest Period) and (E) accrue interest at the rate set forth in
Section 2.06 of the Amended Credit Agreement.

 

(iii)                               Except as set forth in
Section 1(d)(ii) above, the 2017 Incremental First Lien Term Loan shall have
terms substantially the same as those of the Existing Term Loans, as set forth
in the Amended Credit Agreement, and shall be subject to the provisions of the
Amended Credit Agreement and the other Loan Documents.

 

(e)                                  The proceeds of the 2017 Incremental First
Lien Term Loan will be (i) used immediately upon receipt of such proceeds by the
Borrower, to prepay in full pursuant to and in accordance with
Section 2.03(a)(i) of the Credit Agreement the aggregate principal amount of all
Existing Term Loans on the Second Amendment Effective Date (the “Refinancing”),
(ii) applied promptly, but in no event later than June 

 

2

--------------------------------------------------------------------------------


 

 

8, 2017, to the repayment of ABL Loans outstanding on the Second Amendment
Effective Date and to pay fees and expenses incurred in connection with the
Second Amendment and (iii) thereafter, for working capital, capital expenditures
and other general corporate purposes (including any actions permitted by
Article VII of the Amended Credit Agreement, including permitted Restricted
Payments) of the Borrower and its Restricted Subsidiaries.

 

(f)                                   The Administrative Agent will record the
2017 Incremental First Lien Term Commitment and the 2017 Incremental First Lien
Term Loan in the Register in accordance with the Amended Credit Agreement.

 

SECTION 2.                            Amendments to Credit Agreement.  Holdings,
the Borrower, the 2017 Incremental First Lien Lender and the Administrative
Agent hereby agree that, upon the satisfaction of the conditions precedent set
forth in Section 3 and immediately after giving effect to this Amendment, the
Credit Agreement shall be amended as follows:

 

(a)                                 Section 1.01 thereof shall be amended by
adding the following definitions in appropriate alphabetical order:

 

“Second Amendment” means the Second Amendment to First Lien Credit Agreement,
dated as of June 7, 2017, among Holdings, the Borrower, the 2017 Incremental
First Lien Lender (as defined therein), the Administrative Agent and the other
parties thereto.

 

“Second Amendment Effective Date” means June 7, 2017.

 

(b)                                 The definition of “Applicable Rate” in
Section 1.01 thereof shall be amended and restated in its entirety as follows:

 

a percentage per annum equal to 3.00% per annum for Eurodollar Rate Loans, and
2.00% per annum for Base Rate Loans.

 

(c)                                  The definition of “Maturity Date” in
Section 1.01 thereof shall be amended and restated in its entirety as follows:

 

“Maturity Date” means: the earliest of (i) April 1, 2023 and (ii) the date that
the Term Loans are declared due and payable pursuant to Section 8.02.

 

(d)                                 The definition of “Term Commitment” in
Section 1.01 thereof shall be amended by (i) replacing the reference to “
$481,225,000” therein with “$577,615,812.50”, (ii) replacing the reference to
“New Incremental First Lien Term Commitments Effective Date” therein with
“Second Amendment Effective Date” and (iii) adding the following new sentence at
the end thereof:

 

From and after the Second Amendment Effective Date, the 2017 Incremental First
Lien Term Commitment (as defined in the Second Amendment) shall constitute a
Term Commitment for all purposes hereof and of the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Term Facility” in
Section 1.01 thereof shall be amended by replacing the reference to “ New
Incremental First Lien Term Commitments Effective Date” in clause (a) thereof
with “Second Amendment Effective Date.”

 

(f)                                   The definition of “Term Lender” in
Section 1.01 thereof shall be amended by replacing the references to “ New
Incremental First Lien Term Commitments Effective Date” in each of clauses
(a) and (b) thereof with “Second Amendment Effective Date.”

 

(g)                                  The definition of “Term Loan” in
Section 1.01 thereof shall be amended by adding the following new sentence at
the end thereof:

 

From and after the Second Amendment Effective Date, the 2017 Incremental First
Lien Term Loan (as defined in the Second Amendment) shall constitute a Term Loan
for all purposes hereof and of the other Loan Documents.

 

(h)                                 Section 2.01 thereof shall be amended and
restated in its entirety as follows:

 

Subject to the terms and conditions set forth herein, the 2017 Incremental First
Lien Lender (as defined in the Second Amendment), in its capacity as a
Term Lender, agrees to make a single term loan denominated in Dollars to the
Borrower on the Second Amendment Effective Date in an amount not to exceed the
2017 Incremental First Lien Lender’s Term Commitment.  The Term Borrowing shall
consist of a Term Loan made by the 2017 Incremental First Lien Lender in
accordance with its Term Commitment.  Amounts borrowed under this Section 2.01
and subsequently repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(i)                                     Subclause (A) of Section 2.02(a) thereof
shall be amended by replacing each reference to “ New Incremental First Lien
Term Commitments Effective Date” therein with “Second Amendment Effective Date.”

 

(j)                                    Section 2.03(d) thereof shall be amended
by replacing the reference to “the date that is six months following the New
Incremental First Lien Term Commitments Effective Date” with “the date that is
six months following the Second Amendment Effective Date.”

 

(k)                                 Each of Sections 2.04(b) and 2.05(a) thereof
shall be amended by replacing the reference to “ New Incremental First Lien Term
Commitments Effective Date.” therein with “Second Amendment Effective Date.”

 

(l)                                     Section 2.05(a) thereof shall be amended
by replacing the table therein its entirety with the following:

 

4

--------------------------------------------------------------------------------


 

Date

 

Term Loan Principal Amortization
Payment

 

7/31/2017

 

$

1,444,039.53

 

10/31/2017

 

$

1,444,039.53

 

1/31/2018

 

$

1,444,039.53

 

4/30/2018

 

$

1,444,039.53

 

7/31/2018

 

$

1,444,039.53

 

10/31/2018

 

$

1,444,039.53

 

1/31/2019

 

$

1,444,039.53

 

4/30/2019

 

$

1,444,039.53

 

7/31/2019

 

$

1,444,039.53

 

10/31/2019

 

$

1,444,039.53

 

1/31/2020

 

$

1,444,039.53

 

4/30/2020

 

$

1,444,039.53

 

7/31/2020

 

$

1,444,039.53

 

10/31/2020

 

$

1,444,039.53

 

1/31/2021

 

$

1,444,039.53

 

4/30/2021

 

$

1,444,039.53

 

7/31/2021

 

$

1,444,039.53

 

10/31/2021

 

$

1,444,039.53

 

1/31/2022

 

$

1,444,039.53

 

4/30/2022

 

$

1,444,039.53

 

7/31/2022

 

$

1,444,039.53

 

10/31/2022

 

$

1,444,039.53

 

1/31/2023

 

$

1,444,039.53

 

Maturity Date of the Term Facility

 

Remaining Balance

 

 

(m)                             Section 6.11 thereof shall be amended and
restated in its entirety as follows:

 

Use the proceeds of the Term Borrowing (x) on the Closing Date solely to finance
the Acquisition and the Refinancing and to pay Transaction Costs in connection
therewith, (y) on the New Incremental First Lien Term Commitments Effective
Date, (A) immediately upon receipt of such proceeds by the Borrower, to prepay
in full the aggregate principal amount of all Existing Term Loans (as defined in
the New Incremental First Lien Term Commitments Amendment) on the New
Incremental First Lien Term Commitments Effective Date, (B) promptly after
receipt of the proceeds of the New Incremental First Lien Term Loans (as defined
in the New Incremental First Lien Term Commitments Amendment), but in no event
later than October 3, 2016, to repay a portion of the ABL Loans outstanding on
the date of such repayment and (C) to pay fees and expenses incurred in
connection with the New Incremental First Lien Term Commitments Amendment and
(D) thereafter, for working capital, capital expenditures and other general

 

5

--------------------------------------------------------------------------------


 

corporate purposes (including any actions permitted by Article VII, including
permitted Restricted Payments) of the Borrower and its Restricted Subsidiaries
and (z) on the Second Amendment Effective Date, (A) immediately upon receipt of
such proceeds by the Borrower, to prepay in full the aggregate principal amount
of all Existing Term Loans (as defined in the Second Amendment) on the Second
Amendment Effective Date, (B) promptly after receipt of the proceeds of the 2017
Incremental First Lien Term Loans (as defined in the Second Amendment), but in
no event later than June 8, 2017, to repay a portion of the ABL Loans
outstanding on the date of such repayment and (C) to pay fees and expenses
incurred in connection with the Second Amendment and (D) thereafter, for working
capital, capital expenditures and other general corporate purposes (including
any actions permitted by Article VII, including permitted Restricted Payments)
of the Borrower and its Restricted Subsidiaries.

 

SECTION 3.                            Conditions Precedent to Effectiveness. 
This Amendment (including the agreements in Section 1 and the amendments to the
Credit Agreement contained in Section 2) shall become effective on the date on
which the following conditions precedent shall be satisfied (such date, the
“Second Amendment Effective Date”):

 

(a)                                 the Administrative Agent shall have received
each of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of clause
(i) below, by the 2017 Incremental First Lien Lender, each dated as of the
Second Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Second Amendment Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent (and, in
the case of clause (vii) below, the Collateral Agent):

 

(i)                                     executed counterparts of this Amendment;

 

(ii)                                  resolutions or authorizations of each Loan
Party authorizing the execution, delivery and performance of this Amendment and,
in the case of the Borrower, the borrowings hereunder, and a certification of a
Responsible Officer of each Loan Party that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

 

(iii)                               either the Organization Documents of each
Loan Party or a certification by a Responsible Officer of each Loan Party that
there have been no changes to the Organization Documents of such Loan Party
since the Closing Date;

 

(iv)                              either incumbency certificates of each Loan
Party or a certification by a Responsible Officer of each Loan Party that there
have been no changes to the Responsible Officers set forth on the incumbency
certificates of such Loan Party delivered on the Closing Date;

 

(v)                                 good standing certificates evidencing that
each Loan Party is duly organized or formed and that each Loan Party is validly
existing and in good standing;

 

6

--------------------------------------------------------------------------------


 

(vi)                              a favorable opinion of (x) Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel to the Loan Parties and (y) Eversheds
Sutherland (US) LLP, special Georgia counsel to the Loan Parties, in each case
dated the Second Amendment Effective Date, addressed to the Administrative
Agent, the Collateral Agent, the 2017 Incremental First Lien Lender and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent;

 

(vii)                           a customary certificate, substantially in the
form of Exhibit J to the Credit Agreement from the chief financial officer of
Holdings, certifying that Holdings and its Subsidiaries, on a consolidated basis
after giving effect to the 2017 Incremental First Lien Term Commitment, the 2017
Incremental First Lien Term Loan and the other transactions contemplated hereby,
are Solvent; and

 

(viii)                        a certificate, dated as of the Second Amendment
Effective Date, duly executed by a Responsible Officer of Holdings
(A) certifying that the conditions precedent set forth in Sections 3(b),
3(c) and 3(d) have been satisfied as of the Second Amendment Effective Date and
(B) setting forth calculations in reasonable detail demonstrating compliance
with the First Lien Leverage Ratio set forth in Section 2.12(a) of the Credit
Agreement, after giving effect on a Pro Forma Basis to the incurrence of the
2017 Incremental First Lien Term Commitment;

 

(ix)                              a notice of prepayment in full of the Existing
Term Loans pursuant to and in accordance with Section 2.03(a)(i) of the Credit
Agreement; and

 

(x)                                 a Committed Loan Notice with respect to the
2017 Incremental First Lien Term Loan, not later than 10:00 a.m. (New York City
time) one (1) Business Day prior to the Second Amendment Effective Date;

 

(b)                                 the conditions precedent set forth in
Section 4.02 of the Credit Agreement shall have been satisfied both before and
after giving effect to this Amendment and the additional credit extensions
provided hereby;

 

(c)                                  the representations and warranties of the
Loan Parties contained in Section 4 shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Second Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date;

 

(d)                                 at the time of the Borrower’s request for
the 2017 Incremental First Lien Term Commitment, upon the effectiveness of this
Amendment and at the time that the 2017 Incremental First Lien Term Loan is made
(and after giving effect thereto) no Default or Event of Default shall exist;

 

(e)                                  the Borrower shall have applied,
concurrently with the making of the 2017 Incremental First Lien Term Loan, the
proceeds of the 2017 Incremental First Lien Term

 

7

--------------------------------------------------------------------------------


 

Loan to prepay in full the aggregate principal amount of all Existing Term Loans
outstanding on the Second Amendment Effective Date;

 

(f)                                   the Administrative Agent shall have
received:

 

(i)                                     at least three Business Days prior to
the Second Amendment Effective Date, all documentation and other information
about the Loan Parties as shall have been reasonably requested in writing prior
to the Second Amendment Effective Date by the Lenders that they shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act; and

 

(ii)                                  for the account of each Lender (as defined
in the Credit Agreement) with an Existing Term Loan (A) all interest accrued but
unpaid on the Existing Term Loans through the Second Amendment Effective Date
and (B) unless waived by such Lender, any loss, cost or expense due to such
Lender under Section 3.05 of the Credit Agreement;

 

(iii)                               for the account of the 2017 Incremental
First Lien Lender, a fee in an amount equal to 0.25% of the 2017 Incremental
First Lien Term Loan (which in the case of any portion of the 2017 Incremental
First Lien Term Loan that exceeds the Existing Term Loans shall be structured as
original issue discount);

 

(g)                                  there shall have been paid (i) to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders (including the 2017 Incremental First Lien Lender), as applicable, all
fees and, to the extent required by Section 10.04 of the Credit Agreement,
expenses (including reasonable out-of-pocket fees, charges and disbursements of
counsel) that are due and payable on or before the Second Amendment Effective
Date and (ii) to the Administrative Agent or an Affiliate thereof, all other
compensation separately agreed to be paid on the Second Amendment Effective
Date.

 

SECTION 4.                            Representations and Warranties. To induce
the other parties hereto to enter into this Amendment, each of Holdings and the
Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the 2017 Incremental First Lien Lender and the other Lenders that, as of
the Second Amendment Effective Date and immediately after giving effect to the
transactions and amendments to occur on the Second Amendment Effective Date:

 

(a)                                 each Loan Party and each of its Subsidiaries
has all requisite power and authority to execute and deliver this Amendment and
perform its obligations under this Amendment and the Amended Credit Agreement;

 

(b)                                 this Amendment has been duly executed and
delivered by each Loan Party that is party hereto and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party hereto in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors’ rights generally and by general
principles of equity;

 

8

--------------------------------------------------------------------------------


 

(c)                                  the execution and delivery by each Loan
Party of this Amendment and the performance by each Loan Party of this Amendment
and the Amended Credit Agreement, and the consummation of the transactions
contemplated by this Amendment, are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than any
Lien to secure the Secured Obligations pursuant to the Collateral Documents), or
require any payment (except for the prepayment of all Existing Term Loans and
ABL Loans on the Second Amendment Effective Date) to be made under (A) the ABL
Facility, (B) any other Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (C) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) violate any Law; except with respect to any breach or contravention or
payment referred to in clause (ii)(B) and (ii)(C), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect;

 

(d)                                 no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution or delivery by any Loan Party of this
Amendment or the performance by any Loan Party of this Amendment or the Amended
Credit Agreement, or enforcement against, any Loan Party of this Amendment or
the Amended Credit Agreement or for the consummation of the transactions
contemplated hereby or (ii) the exercise by an Agent or any Lender (including
the 2017 Incremental First Lien Lender) of its rights under this Amendment or
the Amended Credit Agreement, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect;

 

(e)                                  neither Holdings nor any Restricted
Subsidiary of Holdings is in default under or with respect to, or a party to,
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(f)                                   the representations and warranties of each
Loan Party set forth in any Loan Document to which it is a party are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Second
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.                            Post-Effectiveness Covenants.

 

(a)                                 Each Loan Party warrants, covenants and
agrees with the Administrative Agent and the Lenders that each Loan Party will
execute and deliver the documents and complete the tasks set forth on Schedule A
hereto, in each case within the time limits specified on such Schedule (or such
longer period as the Administrative Agent may agree in its sole discretion); and

 

(b)                                 On or before June 8, 2017, the Borrower
shall repay the ABL Loans in an amount equal to the lesser of (i) the aggregate
amount of ABL Loans outstanding on the date of such repayment and (ii) the
amount of net cash proceeds of the 2017 Incremental First Lien Term Loan
received by the Borrower on the Second Amendment Effective Date after giving
effect to the Refinancing and the payment of fees and expenses incurred in
connection therewith; provided that a breach of this Section 5(b) shall
constitute an immediate Event of Default under the Amended Credit Agreement.

 

SECTION 6.                            Effect on Loan Documents.  Except as
specifically amended hereby, all Loan Documents shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing:

 

(a)                                 the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, nor constitute a waiver of any provision of any Loan Document or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent, the Collateral Agent and the Lenders under any Loan
Document;

 

(b)                                 on and after the Second Amendment Effective
Date, each reference in the Amended Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring to the Credit
Agreement and each reference in any other Loan Document to “the Credit
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
to the Credit Agreement shall mean and be a reference to the Amended Credit
Agreement, and this Amendment and the Amended Credit Agreement shall be read
together and construed as a single instrument;

 

(c)                                  nothing herein shall be deemed to entitle
any Loan Party to a further amendment to, or a consent, waiver, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document
in similar or different circumstances;

 

(d)                                 on the Second Amendment Effective Date, the
2017 Incremental First Lien Lender shall (i) become a “Lender” and a “Term
Lender” for all purposes of the Amended Credit Agreement and the other Loan
Documents, (ii) have the 2017 Incremental First Lien Term Commitment which shall
become a “Commitment” under the Amended Credit Agreement and (iii) make the 2017
Incremental First Lien Term Loan to the Borrower in a principal amount up to the
2017 Incremental First Lien Term Commitment, and the 2017 Incremental First Lien
Term Loan shall be a “Term Loan” for all purposes of the Amended Credit
Agreement and the other Loan Documents; and

 

10

--------------------------------------------------------------------------------


 

(e)                                  each of the parties hereto hereby
acknowledges and agrees that (i) this Amendment shall constitute a Loan Document
for all purposes of the Amended Credit Agreement and the other Loan Documents
and (ii) the terms of this Amendment do not constitute a novation but, rather,
an amendment of the terms of certain pre-existing Indebtedness and the Credit
Agreement, as evidenced by the Amended Credit Agreement. For the avoidance of
doubt, each representation and warranty in the Credit Agreement with regard to
the Loan Documents shall be deemed a representation and warranty with regard to
this Amendment.

 

SECTION 7.                            Expenses.  The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Collateral Agent in connection with this Amendment and any other
documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, in each case to the
extent required by Section 10.04 of the Amended Credit Agreement.  The Borrower
hereby confirms that the indemnification provisions set forth in Section 10.05
of the Amended Credit Agreement shall apply to this Amendment and any other
documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, and such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs) expenses and disbursements (including
fees, disbursements and charges of counsel) (as more fully set forth therein as
applicable) which may arise herefrom or in connection herewith.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            Consent to Assignments.  For purposes of
Section 10.07(b) of the Amended Credit Agreement, the Borrower hereby consents
to any assignment by the 2017 Incremental First Lien Lender or any of its
Affiliates of all or any portion of the 2017 Incremental First Lien Term Loan in
connection with the initial syndication of the 2017 Incremental First Lien Term
Loan to any assignee disclosed by Credit Suisse Securities (USA) LLC to, and
approved by, the Borrower prior to the Second Amendment Effective Date.

 

SECTION 10.                     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 11.                     Amendments; Execution in Counterparts;
Severability; Interpretative Provisions.

 

(a)                                 No amendment or waiver of any provision of
this Amendment, and no consent to any departure by the Borrower or any other
Loan Party herefrom, shall be effective unless in writing signed by the
Administrative Agent, the 2017 Incremental First Lien Lender and Holdings and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

(b)                                 This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an

 

11

--------------------------------------------------------------------------------


 

original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

 

(c)                                  If any provision of this Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d)                                 The rules of construction specified in
Sections 1.02 through and including 1.07 of the Credit Agreement also apply to
this Amendment.

 

SECTION 12.                     Acknowledgment and Reaffirmation.  Each Loan
Party hereby:

 

(a)                                 (i) acknowledges that it has reviewed the
terms and provisions of this Amendment (including, without limitation, Section
6), (ii) consents to the amendment of the Credit Agreement effected pursuant to
this Amendment, (iii) reaffirms and confirms that each Loan Document to which it
is a party or is otherwise bound, each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties (including the 2017 Incremental
First Lien Lender) pursuant to any such Loan Document and all Collateral
encumbered thereby continues to guarantee or secure, as the case may be, to the
fullest extent possible in accordance with the Loan Documents the payment and
performance of all “Obligations”, “Guaranteed Obligations” or “Secured
Obligations”, as applicable, under each Loan Document to which is a party (in
each case as such terms are defined in the applicable Loan Document), and hereby
ratifies the security interests in the Collateral (as defined in the Credit
Agreement) granted by it pursuant to the Collateral Documents and, without
limiting the foregoing, does hereby grant a security interest in such Collateral
as security for the Secured Obligations (including, for the avoidance of doubt,
the obligations in respect of the 2017 Incremental First Lien Term Loan), and
(iv) acknowledges and affirms that the 2017 Incremental First Lien Term
Commitment and any 2017 Incremental First Lien Term Loan made or deemed made
pursuant to this Amendment or the 2017 Incremental First Lien Term Commitment
constitute “Obligations”, “Secured Obligations” or “Guaranteed Obligations” and
similar defined terms used in the Loan Documents, as applicable;

 

(b)                                 acknowledges and agrees that (i) each Loan
Document to which it is a party or otherwise bound shall continue and remain in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment, (ii) notwithstanding the conditions to
effectiveness set forth in this Amendment, no consent by any Loan Party (other
than Holdings and the Borrower) is required by the terms of the Credit Agreement
or any other Loan Document to the amendments to the Credit Agreement effected
pursuant to this Amendment and (iii) nothing in the Amended Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require its consent
to any

 

12

--------------------------------------------------------------------------------


 

future amendments to the Credit Agreement, except to the extent expressly set
forth in Section 10.01 of the Amended Credit Agreement;

 

(c)                                  agrees that the First Lien Obligations or
Secured Obligations, as applicable, include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the 2017 Incremental
First Lien Term Loan under the Amended Credit Agreement; and

 

(d)                                 acknowledges and agrees that nothing in this
Amendment shall be deemed to be a novation of any obligations under the Credit
Agreement or any other Loan Document.

 

SECTION 13.                     Treatment of Amendment Under FATCA. For purposes
of determining withholding Taxes imposed under FATCA, from and after the Second
Amendment Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Amended
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

GYP HOLDINGS II CORP.

 

 

 

 

 

By:

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

GYP HOLDINGS III CORP.

 

 

 

 

 

By:

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Vice President, Chief Financial Officer and Treasurer

 

[GMS Second Amendment (2017)]

 

--------------------------------------------------------------------------------


 

 

COASTAL INTERIOR PRODUCTS, INC.

 

PIONEER MATERIALS WEST, INC.

 

STATE LINE BUILDING SUPPLY, INC.

 

GATOR GYPSUM, INC.

 

CAPITOL INTERIOR PRODUCTS, INC.

 

CAPITOL MATERIALS OF SAVANNAH, INC.

 

CAPITOL MATERIALS, INCORPORATED

 

GMS STRATEGIC SOLUTIONS, INC.

 

GYPSUM MANAGEMENT AND SUPPLY, INC.

 

ROCKET INSTALLATION, INC.

 

SUN VALLEY INTERIOR SUPPLY, INC.

 

TOOL SOURCE WAREHOUSE, INC.

 

TUCKER ACOUSTICAL PRODUCTS, INC.

 

TUCKER MATERIALS, INC.

 

CHICAGO GYPSUM SUPPLY, INC.

 

NEW ENGLAND GYPSUM SUPPLY, INC.

 

OHIO VALLEY SUPPLY, INC.

 

PACIFIC GYPSUM SUPPLY, INC.

 

GYPSUM SUPPLY COMPANY

 

PIONEER MATERIALS, INC.

 

TAMARACK MATERIALS, INC.

 

MISSOURI DRYWALL SUPPLY, INC.

 

WILDCAT MATERIALS, INC.

 

COLONIAL MATERIALS, INC.

 

CHAPARRAL MATERIALS, INC.

 

CHEROKEE BUILDING MATERIALS OF OKC, INC.

 

CHEROKEE BUILDING MATERIALS, INC.

 

CARTER HARDWARE COMPANY

 

ROCKY TOP MATERIALS, INC.

 

COWTOWN MATERIALS, INC.

 

EASTEX MATERIALS, INC.

 

HILL COUNTRY MATERIALS, INC.

 

 

 

 

 

By:

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Assistant Treasurer

 

[GMS Second Amendment (2017)]

 

--------------------------------------------------------------------------------


 

 

LONE STAR MATERIALS, INC.

 

RIO GRANDE BUILDING MATERIALS, INC.

 

TEJAS MATERIALS, INC.

 

CAPITOL BUILDING SUPPLY, INC.

 

COMMONWEALTH BUILDING MATERIALS, INC.

 

GTS DRYWALL SUPPLY COMPANY

 

FLORIDA GYPSUM SUPPLY, INC.

 

PENNSYLVANIA GYPSUM, INC.

 

REDMILL, INC.

 

OLYMPIA BUILDING SUPPLIES, LLC

 

 

 

By:

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Assistant Treasurer

 

 

 

 

 

GYPSUM SUPPLY INSTALLED INSULATION, LLC

 

By: GYPSUM SUPPLY COMPANY, its Manager

 

 

 

 

 

By:

 

 

/s/ H. Douglas Goforth

 

 

Name: H. Douglas Goforth

 

 

Title: Assistant Treasurer

 

[GMS Second Amendment (2017)]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and 2017
Incremental First Lien Lender

 

 

 

 

 

By:

 

 

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

 

 

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title: Authorized Signatory

 

[GMS Second Amendment (2017)]

 

--------------------------------------------------------------------------------


 

Schedule A

to Incremental First Lien Term Commitments Amendment

 

POST-EFFECTIVENESS MATTERS

 

1.              REAL ESTATE DELIVERABLES

 

The Loan Parties shall deliver, or cause to be delivered, to the Administrative
Agent no later than the date occurring sixty (60) days after the Second
Amendment Effective Date (or such later date as may be acceptable to the
Administrative Agent in its reasonable discretion), to the extent determined by
the Administrative Agent to be reasonably necessary or desirable, each of the
following items:

 

(i)                                     to the extent reasonably necessary,
fully executed and notarized mortgage modifications (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each applicable Mortgaged Property;

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) in each state in which a
Mortgaged Property for which a Mortgage Modification is required, is located
with respect to the enforceability of such Mortgage as modified by the
applicable Mortgage Modification, and such other customary matters with regards
to each such Mortgage Modification as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)                               with respect to the lender’s title insurance
policy insuring each Mortgaged Property for which a Mortgage Modification is
required, a mortgage modification endorsement with respect to such Mortgaged
Property, issued by a title company reasonably satisfactory to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, insuring, to the extent that such coverage is available by
endorsement in the applicable jurisdiction, that the validity, enforceability
and priority of the applicable Mortgage, and the effectiveness of such title
policy, shall remain unchanged following recordation of the related Mortgage
Modification; and

 

(iv)                              (a) an updated Flood Determination Form with
respect to each Mortgaged Property; (b) if it is a Flood Hazard Property, a
Borrower Notice; (c) the Borrower’s written acknowledgment of receipt of the
Borrower Notice from the Administrative Agent as to the fact that such Mortgaged
Property is a Flood Hazard Property and as to whether the community in which
each such Flood Hazard Property is located is participating in the NFIP; and (d)
if the Borrower Notice is required to be given and flood insurance is available
in the community in which the applicable Mortgaged Property is located, Evidence
of Flood Insurance.

 

--------------------------------------------------------------------------------